DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 4/15/2021 
Claims 1-66 are pending.
Applicant’s election without traverse of group IV claims 22-25 in the reply filed on 8/21/2019 is acknowledged.  The instant amendment has shifted the invention to a computer implemented method.  Claims 65-66 are being examined as they depend from and are consistent with the newly amended claim 22.
Claims 1-21, 26-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/21/2019.
Claims 22, 23 and 65-66 have been amended.
Claims 22-25 and 65-66 are being examined.
The specification does not provide explicit support for at least 6 million, but provides support for 6 million or more reads (0153 of pgpub).
The 112(b) rejection has been withdrawn in view of the amendments.
Priority
	The instant application was filed 09/29/2017 and claims priority from provisional application 62401730, filed 09/29/2016; claims priority from provisional application 
Claims priority from provisional application 62554910, filed 09/06/2017.
Response to Amendment
The declaration under 37 CFR 1.132 filed 4/15/2021 is sufficient to overcome the rejection of claim22-25 and 65-66 based upon 101.
The declaration begins by noting the inventor published several papers that are no of record in the instant case.  It is noted the declarant is an inventor in the case and thus has a vested interest in the case.
The declaration continues by asserting the claimed method provides a substantial improvement of the technology of fetal chromosomal abnormality screening.  This argument has been thoroughly reviewed but is not considered persuasive as the only technology required of the claim is a generic computer system as the claim recites, “computer implemented.”  There is no evidence the workings of the computer are improved.  Further the claims are based on obtaining data for massively parallel sequencing or next generation sequencing.  There is no evidence this is improved.
The declaration continues by asserting that prior art methods such as disclosed by Chim and Ryan are generally less accurate in fetal fractions of less than 3%.  This argument has been thoroughly reviewed but Is not considered persuasive as the claims are not limited to fetal fractions of less than 3%.  Further the specification in paragraph 003 teaches fetal fraction of pregnant females encompasses up to 25%.  
The declaration continues by providing the inventors opinion of what the invention entails or was done to produce the invention.  This is noted.

"Visitors do not need specialized qualifications to contribute, since their primary role is to write articles that cover existing knowledge; this means that people of all ages and cultural and social backgrounds can write Wikipedia articles. Most of the articles can be edited by anyone with access to the Internet, simply by clicking the edit this page link. Anyone is welcome to add information, cross- references or citations, as long as they do so within Wikipedia's editing policies and to an appropriate standard. Substandard or disputed information is subject to removal. Users need not worry about accidentally damaging Wikipedia when adding or improving information, as other editors are always around to advise or correct obvious errors, and Wikipedia's software is carefully designed to allow easy reversal of editorial mistakes.
 Because Wikipedia is an ongoing work to which, in principle, anybody can contribute, it differs from a paper-based reference source in important ways. In particular, older articles tend to be more comprehensive and balanced, while newer articles more frequently contain significant misinformation, unencyclopedic content, or vandalism. Users need to be aware of this to obtain valid information and avoid misinformation that has been recently added and not yet removed .... " 

Further while alignments can be done by a computer program, they also can be done by hand.
The declaration continues with the inventor’s summary of the invention and/or work for the invention.  These are noted.
The declaration concludes with the opinion of the inventor that the method is an improvement in the technology of determining fetal abnormalities in maternal samples.   This argument has been thoroughly reviewed but is not considered persuasive as the only technology required of the claim is a generic computer system as the claim recites, “computer implemented.”  There is no evidence the workings of the computer are improved.  Further the claims are based on obtaining data for massively parallel sequencing or next generation sequencing.  There is no evidence this is improved.
MPEP 716.01(c) states:
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).

In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or 
	Thus the argument is not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 and 65-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The originally claimed method was a method with physical active steps of measuring a dosage of a test chromosome and measuring a fetal fraction.  The claims have been amended to be a computer implemented method for determining a chromosomal abnormality in a genomic region of a fetus by analyzing a test maternal sample of a woman carrying said fetus, wherein the test maternal sample comprises fetal cell-free DNA and maternal cell-free DNA, the method comprising, via a computer processor: training a machine learning model comprise at least six million genetic sequencing reads across a genome, wherein the genetic sequencing reads are aligned to the genome and aggregated into bins of at least one kilobase, and wherein a collection of read counts per bin across the genome corresponds to the known fetal fractions; inferring a fetal fraction in the woman's pregnancy by inputting data of the test maternal sample into the trained machine learning model to identify an expected dosage of a chromosomal abnormality in a genomic region in the test maternal sample, wherein the data of the test maternal sample comprise at least six million genetic sequencing reads across the genome that are aligned to the genome and aggregated into bins of at least one kilobase; measuring a dosage of the genomic region in the test maternal sample by determining an average number of sequencing reads per bin and a variation of the number of sequencing reads per bin in the genomic region; and comparing the measured dosage to the expected dosage to determine an initial value of statistical 
Specifically at issue is the amendment to the claims to recite and require the use of a ‘machine learning model’.  Machine learning model is a generic term in the art, and would encompass an enormous genus of known programs but also any possible process the art would consider ‘machine learning’.  As amended, the claims merely set forth that the sequences are used to train a machine learning model, and in review of the specification while there is literal support for the term ‘machine learning’ the specification fails to provide any specific guidance or process on how ‘machine learning’ would be implemented or even the intended outcome of its implementation.
The claims and specification do not provide clear guidance on how the training is done.  The specification and claims do not limit the claims or identify specific machine learning models, inputs, variables, etc. that provide the asserted functions and outcomes of the claims based on analyzing a test maternal sample. Thus while claiming a genus the specification and claims fail to provide adequate written description of training a machine learning model to result in the outcome asserted in the claims.
Further the claims and specification do not provide written description on how to “inferring a fetal fraction in the woman's pregnancy by inputting data of the test maternal sample into the trained machine learning model to identify an expected dosage of a chromosomal abnormality in a genomic region in the test maternal sample, wherein the data of the test maternal sample comprise at least six million genetic sequencing reads across the genome that are aligned to the genome and aggregated into bins of at least one kilobase”.    The claims and specification do not provide adequate written description as the claims do not describe how inferring is done.
Further the claim requires, “measuring a dosage of the genomic region in the test maternal sample by determining an average number of sequencing reads per bin and a variation of the number of sequencing reads per bin in the genomic region.”  The claims and specification do not provide adequate written description as the claims do not provide how dosage is measured without the obtaining of data or sequence reads from the test sample.  
The claim further requires, “comparing the measured dosage to the expected dosage to determine an initial value of statistical significance for the genomic region that indicates the presence or absence of a chromosomal abnormality.”  The claims and specification do not provide adequate written description as the claims do not provide how determine an initial value of statistical significance for the genomic region that indicates the presence or absence of a chromosomal abnormality.  
Claim 65 recites, “further comprising: computing a scaling factor that  accounts for differences between fetal fractions in female pregnancies and fetal fractions in male pregnancies.”  The instant response asserts the specification supports the amendments in paragraphs 0030 and 0106.  The teachings of 0030 are limited to smoothing, which is of different scope than scaling.  While paragraph 0106 teaches scalar error reduction process.  This is of different scope than, “a scaling factor that  accounts for differences between fetal fractions in female pregnancies and fetal fractions in male pregnancies.”   Thus the amendment introduces new matter.
Response to Arguments

The response continues by asserting that applicant is not required to explicitly required to state how the machine learning operates as applicants are not claiming a new machine learning method.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection is not to how the machine learning method would work, but how one of skill in the art would input data and train the machine learning model.
The response continues by asserting that the claim has been amended to require from maternal samples with known fetal fractions.  This argument has been thoroughly reviewed but is not considered persuasive as the limitation provides what is inputted, but not how the machine learning model is setup to train the data.  
The response continues by asserting there is not requirement that the claim or specification provide adequate written description of how inferring is done.  This argument has been thoroughly reviewed but is not considered persuasive as 112(a0 states: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.”  Thus as inferring fetal fraction is recited in the claim and the specification does not provide how this is done other than generically asserting inputting data into any of a genus of machine learning models with no specific guidance on how the model is trained and 
The response traverses the rejection with respect to  how dosage is measured by asserting the claims have been amended to require six million reads across the genome aligned using a reference genome into bins of at least 1 kilobase, which is similar to test data.  This argument has been thoroughly review but is not considered persuasive as merely indicating similar data is used does not demonstrate how dosage is determined.  The arguments suggest an artisan could merely graph the reads of the training data and the test data and extrapolate, which does not require machine learning.
The response traverses the issue with respect to determine an initial value of statistical significance for the genomic region that indicates the presence or absence of a chromosomal abnormality by asserting the specification supports the language.  Thus determine an initial value of statistical significance for the genomic region that indicates the presence or absence of a chromosomal abnormality by asserting the specification supports the language is recited in the claim and the specification does not provide how this is done other than generically asserting inputting data into any of a genus of machine learning models with no specific guidance on how the model is trained and somehow fetal fraction is inferred.  Thus the claim does not adequately describe how to full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.
The issue with 5 million sequencing reads has been withdrawn in view of the amendment.

The rejection of claim 66 is withdrawn in view of the amendment, although it is rejected as it depends from claim 22.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-25, 65-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas or mental steps and abstract instructional steps. The claim(s) recite(s) the abstract idea or mental step of training, inferring, and measuring, and comparing.  This judicial exception is not integrated into a practical application because if there is no step depending upon or relying upon the judicial exceptions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because are no steps integrating or depending upon the judicial exception in such a way to make it significantly more..
Claim analysis
The originally examined claims were methods requiring active steps.  The instant amendment has amended the claims to require a computer implemented method.  
The instant claim 22 is directed towards a computer implemented method for determining a chromosomal abnormality in a genomic region of a fetus by analyzing a comprise at least six million genetic sequencing reads across a genome, wherein the genetic sequencing reads are aligned to the genome and aggregated into bins of at least one kilobase, and wherein a collection of read counts per bin across the genome corresponds to the known fetal fractions; inferring a fetal fraction in the woman's pregnancy [[via]] by inputting data of the test maternal sample into the trained machine learning model to identify an expected dosage of a chromosomal abnormality in a genomic region in the test maternal sample, wherein the data of the test maternal sample comprise at least six million genetic sequencing reads across the genome that are aligned to the genome and aggregated into bins of at least one kilobase; measuring a dosage of the genomic region in the test maternal sample by determining an average number of sequencing reads per bin and a variation of the number of sequencing reads per bin in the genomic region; and comparing the measured dosage to the expected dosage to determine an initial value of statistical significance for the genomic region that indicates the presence or absence of a chromosomal abnormality.   The training, inferring, and measuring, and comparing steps are a mental step or abstract idea as the claims are to a computer implemented method.   
The  training a machine learning model comprise at least six million genetic sequencing reads across a genome, wherein the genetic sequencing reads are aligned to the genome and aggregated into bins of at least one kilobase, and wherein a collection of read counts per bin across the genome corresponds to the known fetal fraction is considered to be an abstract instructional step.  However the claim does not any limitations with respect to the complexity of sequencing reads. The claims based on the teachings of the specification encompass any portion of a chromosome  or genome (0014).
The step of inferring a fetal fraction in the woman's pregnancy [[via]] by inputting data of the test maternal sample into the trained machine learning model to identify an expected dosage of a chromosomal abnormality in a genomic region in the test maternal sample, wherein the data of the test maternal sample comprise at least six million genetic sequencing reads across the genome that are aligned to the genome and aggregated into bins of at least one kilobase” is  a mental step of observation or evaluation that can be done in the mind or on paper.
The step of “ measuring a dosage of the genomic region in the test maternal sample by determining an average number of sequencing reads per bin and a variation of the number of sequencing reads per bin in the genomic region.”  The measuring step is  a mental process, observation or an abstract instructional step as the method is computer implemented. 
The step of, “comparing the measured dosage to the expected dosage to determine an initial value of statistical significance for the genomic region that indicates 
Dependent claim 23 provides an instructional step or mental process of making a judgement.
Claim 24 and 25 provide limitations as steps of obtaining data to practice the claimed method.
Claim 65 provide steps of mental steps for analysis of female pregnancies.  This is  a mental step or abstract idea as claim 22 from which it depends specifically limits processing step to male pregnancies. Further computing is a calculation or abstract idea.
Claim 66 provides a mental step of comparing and making a conclusion or observation based on the comparison (abstract idea).
 According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract ideas, abstract instructional steps as well as steps of making judgments or observations.
 The training, inferring, and measuring, and comparing are considered to be an active step instructional step.  However the claim does not any limitations with respect to the complexity of sequencing reads or the number of training samples. The claims 
The step of “training a machine learning model with data from a plurality of training maternal samples with known fetal fractions, wherein the data from each training maternal sample comprise at least six million genetic sequencing reads across a genome, wherein the genetic sequencing reads are aligned to the genome and aggregated into bins of at least one kilobase, and wherein a collection of read counts per bin across the genome corresponds to the known fetal fractions” is a mental step of observation or evaluation that can be done in the mind or on paper.
The step of “inferring a fetal fraction in the woman's pregnancy [[via]] by inputting data of the test maternal sample into the trained machine learning model to identify an expected dosage of a chromosomal abnormality in a genomic region in the test maternal sample, wherein the data of the test maternal sample comprise at least six million genetic sequencing reads across the genome that are aligned to the genome and aggregated into bins of at least one kilobase.”  The inferring appears to be a mental process, observation or an abstract instructional step. 
The step of, “measuring a dosage of the genomic region in the test maternal sample by determining an average number of sequencing reads per bin and a variation of the number of sequencing reads per bin in the genomic region” is considered an abstract instruction and or a judgment or evaluation as the claim requires it is computer implemented.  
The step of, “comparing the measured dosage to the expected dosage to determine an initial value of statistical significance for the genomic region that indicates 
Dependent claim 23 provides an instructional step or mental process of making a judgement.
Claim 24 and 25 provide limitations as steps of obtaining data to practice the claimed method.
Claim 65 provide steps of mental steps for analysis of female pregnancies.  This is  a mental step or abstract idea as claim 22 from which it depends specifically limits processing step to male pregnancies. Further computing is a calculation or abstract idea.
Claim 66 provides a mental step of comparing and making a conclusion or observation based on the comparison (abstract idea).
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as claim requires no additional steps limit or depend from the judicial exceptions.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as claim requires no additional steps limit or depend from the judicial exceptions.
In explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be 
The training steps involves requires maternal samples with known fetal fractions.   The claim provides a wherein clause requiring the plurality of samples comprise at least 6 million sequence reads.  The steps while requiring a large number of sequences reads does not require they are all analyzed or used in subsequent steps.  AII of these steps of the claim are capable of being performed by a person without the use of a computer. Granted, such a task would be laborious and time consuming, but the essential question is whether a person, either mentally or with paper and pencil: could perform the steps recited in the claim. See Cybersource, 654 F.3d at 1372-73. The response has made no argument or provided any evidence the steps recited in the claims are beyond the mental capacities of an individual, or that they require a specialized computer.  To the contrary the specification teaches 
[0072] A "machine-learning model" is a predictive mathematical model-which may be implemented on a computer system-that uses an observed data set of numerical or categorical data to generate a predicted outcome data set of numerical or categorical data. The model can be "trained" on a plurality of observed data sets, wherein each of the observed data sets has a known outcome data set. Once trained, the model can be applied to a novel observed data set to yield a predicted outcome data set. The term "machine learning model" includes, but is not limited to, a regression model, a linear regression model, a ridge regression model, an elastic-net model, or a random-forest model.

With respect to the obtaining reads or training data the  specification teaches:
[0118] Exemplary methods for determining chromosome dosage are described in Fan & Quake, PLoS ONE, vol. 5(5), e10439 (2010) and U.S. Pat. No. 8,008,018. Briefly, an assay can be performed to generate a plurality of quantifiable products from the test chromosome. As the fetal fraction in a maternal sample is usually relatively low, the majority of the quantifiable products that are generated will originate from the maternal cfDNA. However, a portion of the quantifiable products will originate from the fetal cfDNA. If, for example, the test chromosome from the fetal cfDNA is trisomic for the test chromosome, the number of resulting sequencing quantifiable products will be greater than would be expected if the fetal cfDNA were disomic for the test chromosome. 
Thus the claim does not provide additional steps which are significantly more.
.Response to Arguments
The response traverses the 101 by asserting the claim require a level of complexity that cannot be done in the mind.  AII of these steps of the claim are capable of being performed by a person without the use of a computer. Granted, such a task would be laborious and time consuming, but the essential question is whether a person, either mentally or with paper and pencil: could perform the steps recited in the claim. See Cybersource, 654 F.3d at 1372-73. The response has made no argument or provided any evidence the steps recited in the claims are beyond the mental capacities of an individual, or that they require a specialized computer.  To the contrary the specification teaches 

Thus the specification indicates the method can be implemented on any general use computer or in the mind.  
The response further asserts that the claim improves the relevant technologies.  This argument has been thoroughly reviewed but is not considered persuasive as the only technology required of the claim is a generic computer system as the claim recites, “computer implemented.”  There is no evidence the workings of the computer are improved.  Further the claims are based on obtaining data for massively parallel sequencing or next generation sequencing.  There is no evidence this is improved.
The response continues by arguing the cardio device or Cardionet v Inbiotionic.  This argument has been thoroughly reviewed as the instant claims are to a method and not a device.  Thus the fact pattern is different.  Further the only technology required of the claim is a generic computer system as the claim recites, “computer implemented.”  There is no evidence the workings of the computer are improved.  Further the claims are based on obtaining data for massively parallel.
The response continues by asserting the claims do not recite an abstract idea.  This argument has been thoroughly reviewed but is not considered persuasive as the CAFC i In re Board of Trustees of the Leland Stanford Junior University (Fed. Cir. 2021)
states, "the claims are directed to the use of mathematical calculations and statistical modeling" and "[c]ourts have long held that mathematical algorithms for performing Athena Diagnostics, Inc. v. Mayo Collaborative Servs., LLC and Synopsys, Inc. v. Mentor Graphics Corp.
The response continues by providing arguments with respect to Enfish v Microsoft (2016) with respect to an improvement in technology.  However, the only technology required of the claim is a generic computer system as the claim recites, “computer implemented.”  There is no evidence the workings of the computer are improved.  Further the claims are based on obtaining data for massively parallel, which there is no evidence of an improvement.  Further, In re Board of Trustees of the Leland Stanford Junior University (Fed. Cir. 2021) states, "the claims are directed to the use of mathematical calculations and statistical modeling" and "[c]ourts have long held that mathematical algorithms for performing calculations, without more, are patent ineligible under § 101," citing Parker v. Flook, 437 U.S. 584, 595 (1978); Gottschalk v. Benson, 409 U.S. 63, 71–72 (1972); and (for good measure and to blunt the Court's frank obeisance) In re Schrader, 22 F.3d 290, 294 (Fed. Cir. 1994). 

The response continues by asserting the method steps of the claim, which are all mental steps or abstract ideas transform the data into patent eligible.  This argument has been thoroughly reviewed but is not considered persuasive as additional judicial exceptions cannot integrate or make other judicial exceptions patent eligible. 
The response continues by making arguments with respect to example 39 of the Subject Matter examples.  This argument has been thoroughly reviewed but is not considered persuasive as whole the claim is to the training of a neural network, the claims end there.  The claims of example 39 do not use the neural network for additional steps, such as inferring fetal fraction, measuring dosage, or determining presence or absence of a chromosomal abnormality.  Thus the fact pattern is different.  
The response continues by providing arguments to Appeal 2017-005993 which is not a precedential decision of the PTAB and thus is not binding.  However,  The Board held that the claims were patent eligible as “we find that the specific operations and inputs employed in the machine learning application in generating an effective treatment model impose meaning limits to the claims beyond and judicial exception.”    However, the instant claims have no such specific inputs, but general sequence data and no treatment model.  Thus the fact pattern is different.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deciu (USPGPUB20 13/0338933) and Linnarson (US PGPUB 2012/0010091).
Deciu is drawn to a method of non-invasive assessment of genetic variations (title abstract). Deciu teaches  genetic defects including CF and fetal gender (0004).
Deciu teaches, “cell-free fetal DNA (CFF-DNA) can be detected in the maternal bloodstream and used for various noninvasive prenatal diagnostics”.  Deciu teaches measurement of fetal fraction (0008). Deciu teaches aligning sequences to a reference genome, normalizing and identifying an elevation of  one genomic sequence from another(0009).
Deciu teaches alignments can be by computer. (383-386).
Deciu teaches, “[0357] Any sequencing method suitable for conducting methods described herein can be utilized. In some embodiments, a high-throughput sequencing method is used. High-throughput sequencing methods generally involve clonally amplified DNA templates or single DNA molecules that are sequenced in a massively parallel fashion within a flow cell (e.g. as described in Metzker M Nature Rev 11:31-46 (2010); Volkerding et al. Clin Chem 55:641-658 (2009)). Such sequencing methods also 
Deciu teaches, “0390] In some embodiments, mapped sequence reads (i.e. sequence tags) are grouped together according to various parameters and assigned to particular genomic sections. Often, the individual mapped sequence reads can be used to identify an amount of a genomic section present in a sample. In some embodiments, the amount of a genomic section can be indicative of the amount of a larger sequence (e.g. a chromosome) in the sample. The term "genomic section" can also be referred to herein as a "sequence window", "section", " bin", "locus", "region", "partition", "portion" (e.g., portion of a reference genome, portion of a chromosome) or "genomic portion." In some embodiments, a genomic section is an entire chromosome, portion of a chromosome, portion of a reference genome, multiple chromosome portions, multiple 
Deciu teaches, “[0391] In some embodiments, a genomic section is delineated based on one or more parameters which include, for example, length or a particular feature or features of the sequence. Genomic sections can be selected, filtered and/or removed from consideration using any suitable criteria know in the art or described herein. In some embodiments, a genomic section is based on a particular length of genomic sequence. In some embodiments, a method can include analysis of multiple mapped sequence reads to a plurality of genomic sections. Genomic sections can be approximately the same length or the genomic sections can be different lengths. In some embodiments, genomic sections are of about equal length. In some embodiments genomic sections of different lengths are adjusted or weighted. In some embodiments, a genomic section is about 10 kilobases (kb) to about 100 kb, about 20 kb to about 80 kb, about 30 kb to about 70 kb, about 40 kb to about 60 kb, and sometimes about 50 kb. In some embodiments, a genomic section is about 10 kb to about 20 kb. A genomic section is not limited to contiguous runs of sequence. Thus, genomic sections can be made up of contiguous and/or non-contiguous sequences. A genomic section is not limited to a single chromosome. In some embodiments, a genomic section includes all or part of one chromosome or all or part of two or more chromosomes. In some embodiments, genomic sections may span one, two, or more entire chromosomes. In 
Deciu teaches, “[[0399] In some embodiments a proportion of all of the sequence reads are from a chromosome involved in an aneuploidy (e.g., chromosome 13, chromosome 18, chromosome 21), and other sequence reads are from other chromosomes. By taking into account the relative size of the chromosome involved in the aneuploidy (e.g., "target chromosome": chromosome 21) compared to other chromosomes, one could obtain a normalized frequency, within a reference range, of target chromosome-specific sequences, in some embodiments. If the fetus has an aneuploidy in a target chromosome, then the normalized frequency of the target chromosome-derived sequences is statistically greater than the normalized frequency of non-target chromosome-derived sequences, thus allowing the detection of the aneuploidy. The degree of change in the normalized frequency will be dependent on the fractional concentration of fetal nucleic acids. “
Deciu teaches the use of a computer with a processor (0672).
Deciu teaches, “0442] In certain embodiments, a data set can be analyzed by utilizing multiple (e.g., 2 or more) statistical algorithms (e.g., least squares regression, principle component analysis, linear discriminant analysis, quadratic discriminant analysis, bagging, neural networks, support vector machine models, random forests, classification tree models, K-nearest neighbors, logistic regression and/or loss smoothing) and/or mathematical and/or statistical manipulations (e.g., referred to herein as manipulations). The use of multiple manipulations can generate an N-dimensional space that can be used to provide an outcome, in some embodiments. In certain 
Deciu teaches a data set contains a thousand to millions of reads. (00409)). Deciu teaches, “The templates can be at a density of about 100 million templates/cm.sup.2.”  Thus rendering obvious 6 million or more reads.
Thus Deciu suggests one can obtain a plurality of data set of millions of sequence from pregnant females, align the sequence reads to a reference genome and put them in bins of 10kb or greater (which is at least 1 kb) in a machine learning model,  infer fetal fractions, measure dosage of a genomic region of a test sample by 
Deciu while teaching millions of sequence reads in a data set, does no specifically teach at least 5 million reads.
However, Linnarson teaches Illumina genome analyzer typically obtains 5-12 million reads (0140).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use 5-12 million reads for a plurality of pregnant females in the methods of Deciu.  The artisan would be motivated to use 5-12 million reads as Linnarson teaches that is a normal number in an Illumina genome analyzer.  The artisan would have a reasonable expectation of success as the artisan is merely using the number of reads provided by a known instrument.
With regards to claim 23, Deciu teaches, “Test sample data that fall outside of the N-dimensional space populated by the reference subject data are indicative of a genetic status substantially dissimilar to that of the reference subjects.”(0442) Deciu teaches, “[0267] In some embodiments, determining whether a polymorphic nucleic acid target is informative comprises comparing its measured allele frequency to a fixed cutoff frequency. In some cases, determining which polymorphic nucleic acid targets are informative comprises identifying informative genotypes by comparing each allele frequency to one or more fixed cutoff frequencies. Fixed cutoff frequencies may be predetermined threshold values based on one or more qualifying data sets, for example. In some cases, the fixed cutoff for identifying informative genotypes from non-informative genotypes is expressed as a percent (%) shift in allele frequency from an 
With regards to claims 24-25, Deciu teaches, “[0373] Other sequencing methods that may be used to conduct methods herein include digital PCR and sequencing by hybridization. Digital polymerase chain reaction (digital PCR or dPCR) can be used to directly identify and quantify nucleic acids in a sample.”
With regards to claim 65, Deciu teaches, “In some embodiments determining the fraction of fetal nucleic acid comprises (1) obtaining counts of nucleic acid sequence reads mapped to genomic sections of a reference genome, which sequence reads are reads of circulating cell-free nucleic acid from the blood of a pregnant female bearing a male fetus, (2) from the counts in (1), generating an experimental Y chromosome representation, which experimental Y chromosome representation is a ratio of (i) counts of sequence reads mapped to the genomic sections of the reference genome in the Y chromosome, and (ii) counts of sequence reads mapped to genomic sections of the reference genome in the genome or segment thereof, (3) determining the fraction of the fetal nucleic acid in the blood of the pregnant female according to the experimental Y chromosome representation generated in (2) and a fitted relationship, wherein the fitted relationship is between (i) an experimental Y chromosome representation determined 
Thus Deciu teaches determining fetal fractions of male and female pregnancies.
Response to Arguments
The response traverses the rejection by asserting that Deciu does not use the exact language of the claim with respect to inferring fetal fraction.  This argument has been thoroughly reviewed but is not considered persuasive as Deciu teaches, “thereof, 
The response continues by asserting the art does not teach or suggest all the limitations of the claims.  This argument is not persuasive for the reasons of record.
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deciu (USPGPUB 2013/0338933) and Linnarson (US PGPUB 2012/0010091).as applied to claim22-25 above, and Lo (US patent 8,741, 811).

While Deciu and Linnarson suggest a method of examining chromosomal abnormalities in a test sample from a pregnant female by examination of fetal fraction of DNA in a polarity of control sample by use of high throughput sequencing.  
Deciu and Linnarson do not specifically teach increasing the sequencing reads to reach significance.
However, Lo teaches a method of detecting genetic abnormalities in cell free circulating nucleic acids (abstract).  Lo teaches, “The total number of sequenced reads increased with the increasing number of SNPs being analyzed. The fraction of the total sequenced reads from the amplified haplotype in the tumor varied with the increasing number of the total sequenced reads analyzed and eventually reached a value higher than the upper threshold. This indicates that a significant haplotype dosage imbalance and, hence, supports the presence of this cancer-associated chromosomal aberration in plasma.” (column 17, lines 47-59).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to increase the number of reads analyzed if initial analysis of a sample trended toward an abnormality, but did not identify a clear abnormality by a cutoff above a threshold.  The artisan would be motivated as Lo explicitly suggests increasing the number of reads to get above a threshold to detect a genetic abnormality.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to increase the likelihood of detecting a genetic abnormality.
Response to Arguments

Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634